Order entered December 1, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00362-CV

                               NINA D. WHITE, Appellant

                                             V.

                            GUADALUPE PADILLA, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-08917

                                         ORDER
       Before the Court is appellant’s November 29, 2016 motion asking that the Court appoint

counsel for her and extend the time to file an amended brief. This Court does not appoint

counsel. We GRANT appellant’s motion to the extent that we extend the time to file an amended

brief to DECEMBER 30, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE